Case 1:13-cV-21104-FA|\/| Document 207 Entered on FLSD Docket 02/11/2019 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 13-21104-CIV-MORENO

DARLENE DIAZ, an individual, on behalf of
herself and all others similarly situated,

Plaintiff,

VS.
HSBC BANK USA, N.A., et al.,

Defendants.
/

 

ORDER REQUIRING BANK OF AMERICA TO
RE-ISSUE SETTLEMENT CHECK TO CLASS MEMBER NEVIL LE DERBY

THIS CAUSE came before the Court upon the HSBC Defendants’ Response to Order to
Show Cause of HSBC Defendants (D.E. 206), filed on Januax_'y 11, 2019. The Response asserts
that after a “revieW of the records in this action and following conferral With the settlement
administrator . . . the HSBC Defendants have no objection to the Court ordering Bank of
America to re-issue the settlement check it previously issued to Neville Derby on December 7,
2015” in the amount of S7,640.83 (check number 0024005477). Therefore, it is

ADJUDGED that in light of the HSBC Defendants’ Response, Bank of America is
ORDERED to re-issue the settlement check previously issued to Neville Derby no later than
March 31, 2019. Furthermore, HSBC Defendants must file, concurrent to the check re-issuance,
a notice of compliance with this'Order. As such, it is also

ADJUDGED that Class Members Neville and Janette Derby’s Request for Assist'ance in
Ordering Bank of America to Re-issue Settlement Check (D'.E. 203) is GRAN'I`ED&

DONE AND ORDERED in Chambers at Miami, Florida, this j_ of February
2019. //’/ .. x ///~-

      

§§DER;”€J<') A. MbR’ENo
/...-»--UNITED srATEs DISTRICT JUDGE

Case 1:13-cV-21104-FA|\/| Document 207 Entered on FLSD Docket 02/11/2019 Page 2 of 2

Copies furnished to:
Counsel of Record
Neville and Janette Derby

1371 NE 40 Place
Oakland Park, Florida 33334

